DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a maxillary device, classified in A61N 1/0548.
II. Claims 15-20, drawn to a mandibular device, classified in A61F 5/566.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related to intra-oral devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a material different design. Invention I is directed toward electrical stimulation while Invention II is directed toward medicament dispenser.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Susan Oiler on 8/9/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a palate housing portion and/or a buccal housing portion, and the claim also recites wherein each of the palate housing portion and the buccal housing portion which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 recites the limitation "a teeth covering" in line 1.  This is vague as it is unclear if this is a new limitation or the same limitation as the “a teeth covering” in claim 1, lines 2-3.
Claim 4 recites the limitation "a palate housing portion and/or a buccal housing portion" in lines 3-4.  This is vague as it is unclear if this is a new limitation or the same limitation as the “a palate housing portion and/or a buccal housing portion” in claim 1, line 4.
Claim 9 recites the limitation "the one or more sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashyam (U.S. Pub. 2014/0135868).
Regarding claim 1, Bashyam discloses a maxillary device comprising: a first housing connectable to a tooth of a user or connectable or integral with a teeth covering (e.g. 607), wherein the housing encloses an on-board circuit board and a power source and comprises a tooth connecting portion (e.g. 602), a palate housing portion and/or a buccal housing portion extending from the connecting portion (e.g. 603), wherein each of the palate housing portion and the buccal housing portion encloses therein a stimulator (e.g. 603) having an electrode electrically connected to the on-board circuit board (e.g. 901) and the power source (e.g. 913).
Regarding claim 2, Bashyam further discloses a teeth covering having a left molar portion and/or a right molar portion, wherein the tooth connecting portion of the housing is connected to or integral with the teeth covering (e.g. 6A-6D).
Regarding claim 3, Bashyam further discloses wherein the first housing is removably attachable to the teeth covering (e.g. see Figs. 6C-6D).
Regarding claim 4, Bashyam further discloses a second housing proximate the other of the left molar portion or the right molar portion (e.g. 610L; 610R); wherein the second housing encloses an on- board circuit board and a power source and comprises a tooth connecting portion, a palate housing portion and/or a buccal housing portion extending from the connecting portion; wherein each of the palate housing portion and the buccal housing portion encloses therein a stimulator having an electrode electrically connected to the on-board circuit board and the power source of the second housing (e.g. see Fig. 6C).
Regarding claim 5, Bashyam further discloses wherein the power source is a rechargeable battery and the first housing has a charging member (e.g. 905; ¶69) in an exterior surface thereof that is in electrical communication with the rechargeable battery (e.g. 913; ¶69).
Regarding claim 6, Bashyam further discloses wherein the on-board circuit board (e.g. see Fig. 9) includes a receiver (e.g. 903), a transmitter (e.g. 903), and a microprocessor (e.g. 901) having instructions to activate the stimulator.
Regarding claim 7, Bashyam further discloses wherein the palate portion and the buccal portion each enclose one or more sensors in electrical communication with the microprocessor of the on- board circuit board (e.g. ¶76).
Regarding claim 8, Bashyam further discloses wherein the one or more sensors are selected from the group consisting of a pulse oxygen sensor, a vibration and airflow sensor, a pH sensor, a doppler ultrasound sensor, an M-Mode ultrasound sensor, a 2D ultrasound sensor, 3D ultrasound sensor, a pressure plate sensor for measuring bruxism, a pulse transit time sensor, non-invasive ventilation systolic/diastolic blood pressure sensor, a carotid doppler (trans-oral) sensor, and a cardiac trans-oral echocardiography sensor (e.g. 909, 910, 911, 912; ¶¶67-69).
Regarding claim 9, Bashyam further discloses wherein the on-board circuit board receives data from the one or more sensors and activates the stimulator in either or both of the palate portion and the buccal portion as needed based on the data to stimulate a preselected muscle in contact with the palate portion or the buccal portion (e.g. ¶67).
Regarding claim 14, Bashyam further discloses a controller station having a charging unit for the maxillary device (e.g. ¶¶ 31, 65, 69). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashyam as applied to claims 1-9 and 14 above, and further in view of Radmand (U.S. Pub. 2019/0091061).
Regarding claims 10-13, Bashyam discloses the claimed invention but fails to teach the use of a medicament dispensing reservoir in the palate portion of the device containing a liquid medicament.  However, Radmand teaches that it is known to use a medicament dispensing reservoir with a liquid medicament as set forth in the abstract and paragraphs 45-46 to provide a means for stimulating the palate with electricity to distribute the medicine via iontophoresis for enhanced effectiveness of treatment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Bashyam, with a liquid medicament dispensing reservoir as taught by Radmand, since such a modification would provide the predictable results of stimulating the palate with electricity to distribute the medicine via iontophoresis for enhanced effectiveness of treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792